Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Based on the arguments/remarks and amended claims filed by the applicant on 02/08/2021 have been fully considered and are persuasive in the light of the examiner's amendment.
All previous rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: Jay Sbrollini on March 3, 2021.
See attached Supplemental Amendment.

Reasons For Allowance
Claims 1-4, 7-13, 15-16, 18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 12, and 16. The closest prior art of record:
Ghassabian (US 20160005150 A1)
Kim et al. (US 20140281995 A1), claim 17 discloses using voice recognition to determine the keypad to match the language spoken. 
Imura (US 20070011466 A1), abstract discloses using biometric information to encrypt/decrypt PIN number. 
Neither does the prior art cited above nor the prior art used in the office action dated 11/12/2020 disclose the entire limitation “generating a mapping between the first plurality of keys and a the second plurality of keys of an operable keypad, wherein the second plurality of keys of the operable keypad have values or symbols associated therewith, wherein the keypad image has a first keypad configuration that enumerates order of keys in the first plurality of keys, wherein the operable keypad has a second keypad configuration that enumerates order of keys in the second plurality of keys, wherein the first keypad configuration is different from the second keypad configuration, and wherein at least one of the first keypad configuration and the second keypad configuration is specified by biometric data relating to the user” as cited in the application.
This limitation in conjunction with all the other limitations in claims 1, 12, and 16 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1, 12, and 16 contain allowable subject matter along with claims 2-4, 7-11, 13, 15, 18, and 20-24 based on their dependency on claims 1, 12, and 16 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493       

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493